Exhibit 10.1

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into and effective as of February 2, 2012 (the “Second Loan Modification
Effective Date”), by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at 380 Interlocken
Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”) and ATRICURE, INC., a
Delaware corporation with its chief executive office located at 6217 Centre Park
Drive, West Chester, Ohio 45069 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, between Borrower and Bank, as
further amended by a certain First Loan Modification Agreement entered into and
effective as of March 15, 2011 (as amended, the “Loan Agreement”). Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain
Export-Import Bank Loan and Security Agreement, dated as of September 13, 2010,
as further amended by a certain Export-Import Bank First Loan Modification
Agreement entered into and effective as of March 15, 2011 and as further amended
by a certain Export-Import Bank Second Loan Modification Agreement, dated as of
the date hereof (as amended, the “EXIM Loan Agreement”); and (iii) in a certain
Intellectual Property Security Agreement dated as of May 1, 2009 (the “IP
Agreement”, and together with any other collateral security granted to Bank, the
“Security Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting Section 2.1.2 and inserting
the following text in lieu thereof the following:

“2.1.2 Letters of Credit Sublimit.

(a) The Bank shall issue or have issued Letters of Credit denominated in Dollars
or a Foreign Currency for Borrower’s account. The aggregate Dollar Equivalent of
the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) may not exceed One Million Dollars ($1,000,000).

(b) If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to 105% of the Dollar Equivalent of the face amount of all such Letters of
Credit to secure all of the Obligations relating to such Letters of Credit. All
Letters of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s standard
Application and Letter of Credit Agreement (the “Letter of Credit Application”).
Borrower agrees to execute any further documentation in connection with the
Letters of Credit as Bank may reasonably request. Borrower further agrees to be
bound by the regulations and interpretations of the issuer of any Letters of
Credit guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following, in good
faith, Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.



--------------------------------------------------------------------------------

(c) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

(d) Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit,
Borrower shall immediately reimburse Bank the Dollar Equivalent of such demand
(plus fees and charges in connection therewith such as wire, cable, SWIFT or
similar charges).

(e) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank may require Borrower
to create a reserve (the “Letter of Credit Reserve”) in an amount equal to ten
percent (10%) of the face amount of such Letter of Credit, which Letter of
Credit Reserve shall be maintained in a blocked account at Bank. The amount of
the Letter of Credit Reserve may be adjusted by Bank from time to time after
consultation with Borrower to account for fluctuations in the exchange rate.”

 

  2. The Loan Agreement shall be amended by deleting Section 2.1.4 thereof and
inserting the following text in lieu thereof:

“2.1.4 [Reserved].”

 

  3 The Loan Agreement shall be amended by inserting the following new
Section 2.1.7 immediately following Section 2.1.6 thereof:

“2.1.7 Term Loan 2012.

(a) Existing Term Loan 2011. Borrower is obligated to the Bank for the Term Loan
2011. Borrower acknowledges and agrees that, as of the Second Loan Modification
Effective Date, prior to giving effect to the proceeds of the Term Loan 2012,
the outstanding principal amount of the Term Loan 2011 is $6,125,000.00.
Borrower acknowledges and agrees that, once repaid, the Term Loan 2011 may not
be re-borrowed.

(b) Availability; Use of Term Loan 2012 Proceeds. Bank shall make one (1) term
loan available to Borrower in an amount up to the Term Loan 2012 Amount on the
Second Loan Modification Effective Date, subject to the satisfaction of the
terms and conditions of this Agreement. Proceeds of the Term Loan 2012 shall be
used to (i) repay, without penalty and with no Make Whole Premium due, all
outstanding accrued but unpaid interest on and the outstanding principal balance
of the Term Loan 2011; and (ii) to support ongoing cash needs of the Borrower
and to fund acquisitions acceptable to Bank, in its reasonable discretion.

(c) Repayment. Beginning on the first Payment Date occurring after the Funding
Date of the Term Loan 2012, and on each Payment Date thereafter, Borrower shall
repay the Term Loan 2012 (i) in sixty (60) equal monthly installments of
principal of One Hundred Sixty Six Thousand Six Hundred Sixty Six and 67/100
Dollars ($166,666.67), plus (ii) monthly payments of accrued interest (any such
payment of interest and/or principal being a “Term Loan 2012 Payment”).
Borrower’s final Term Loan 2012 Payment, due on the Term Loan 2012 Maturity
Date, shall include all outstanding principal and accrued and unpaid interest
under the Term Loan 2012. Once repaid, the Term Loan 2012 may not be
re-borrowed.

(d) Mandatory Prepayment Upon an Acceleration. If the Term Loan 2012 is
accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of (i) all outstanding
principal plus accrued and unpaid interest on the Term Loan 2012 and (ii) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.

(e) Prepayment. All, but not less than all, of the Term Loan 2012 may be prepaid
by the Borrower prior to the Term Loan 2012 Maturity Date, effective five
(5) Business Days after written notice of such prepayment is given to Bank.
Notwithstanding any such prepayment,



--------------------------------------------------------------------------------

Bank’s lien and security interest in the Collateral and all of Bank’s rights and
remedies under this Agreement shall continue until terminated in accordance with
Section 12.1. If such prepayment is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default or if any of the
Obligations become due and payable as a result of an Event of Default (including
without limitation becoming due and payable as a result of an Insolvency
Proceeding), Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a prepayment fee in an amount equal to the Make
Whole Premium; provided that no Make Whole Premium fee shall be charged if the
credit facility hereunder is replaced with a new facility from the Bank. Upon
payment in full of the Obligations which are then due and payable and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”

 

  4. The Loan Agreement shall be amended by deleting the following text
appearing as Section 2.2 thereof:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services); plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) exceeds the lesser of
either the Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.”

and inserting in lieu thereof the following:

“2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base
(such excess amount being an “Overadvance”), Borrower shall immediately pay to
Bank in cash such Overadvance. Without limiting Borrower’s obligation to repay
Bank any amount of the Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.”

 

  5. The Loan Agreement shall be amended by deleting the following test
appearing as Section 2.3(a) thereof:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate based on Borrower’s Adjusted Quick Ratio (and the existence or
non-existence of an Event of Default) as set forth below, which interest shall
be payable monthly, in arrears, in accordance with Section 2.3(f) below.

 

Adjusted Quick Ratio as of the end of a

month and Event of Default status

  

Interest Rate

Greater than or equal to 2.00:1.00, and no Event of Default has occurred and is
continuing    One-quarter of one percentage point (0.25%) above the Base Rate
(the “First Tier Rate”) Greater than or equal to 1.50:1.00, but less than
2.00:1.00, and no Event of Default has occurred and is continuing   
Three-quarters of one percentage point (0.75%) above the Base Rate (the “Second
Tier Rate”) Less than 1.50:1.00, or an Event of Default has occurred and is
continuing    One and one-quarter percentage points (1.25%) above the Base Rate
(the “Regular Rate”)



--------------------------------------------------------------------------------

The rate in effect as of the First Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Adjusted
Quick Ratio as provided above shall go into effect as of the first day of the
month following the month in which Borrower’s financial statements are received
by Bank. If, based on the Adjusted Quick Ratio as shown in Borrower’s financial
statements, there is to be an increase in the interest rate, the interest rate
increase may be put into effect by Bank as of the first day of the month
following the month in which Borrower’s financial statements were due, even if
the delivery of the financial statements is delayed. The Regular Rate shall go
into effect immediately upon the occurrence and during the continuance of an
Event of Default unless Bank otherwise elects from time to time in its sole
discretion to delay its effect or impose a smaller increase.

(ii) Term Loan 2011. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2011 shall accrue interest at a per annum rate equal to six
and three quarters percent (6.75%), which interest shall be payable monthly in
accordance with Section 2.3(f) below.”

and inserting in lieu thereof the following:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate based on Borrower’s Liquidity Ratio (and the existence or
non-existence of an Event of Default) as set forth below, which interest shall
be payable monthly, in arrears, in accordance with Section 2.3(f) below.

 

Liquidity Ratio as of the end of a month and

Event of Default status

  

Interest Rate

Greater than or equal to 2.50:1.00, and no Event of Default has occurred and is
continuing    One-quarter of one percentage point (0.25%) above the Base Rate
(the “First Tier Rate”) Greater than or equal to 2.00:1.00, but less than
2.50:1.00, and no Event of Default has occurred and is continuing   
Three-quarters of one percentage point (0.75%) above the Base Rate (the “Second
Tier Rate”) Less than 2.00:1.00, or an Event of Default has occurred and is
continuing    One and one-quarter percentage points (1.25%) above the Base Rate
(the “Regular Rate”)

The rate in effect as of the Second Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Liquidity
Ratio as provided above shall go into effect as of the first day of the month
following the month in which Borrower’s financial statements are received by
Bank. If, based on the Liquidity Ratio as shown in Borrower’s financial
statements, there is to be an increase in the interest rate, the interest rate
increase may be put into effect by Bank as of the first day of the month
following the month in which Borrower’s financial statements were due, even if
the delivery of the financial statements is delayed. The Regular Rate shall go
into effect immediately upon the occurrence and during the continuance of an
Event of Default unless Bank otherwise elects from time to time in its sole
discretion to delay its effect or impose a smaller increase.

(ii) Term Loan 2012. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2012 shall accrue interest at a per annum rate equal to six
and three quarters percent (6.75%), which interest shall be payable monthly in
accordance with Section 2.1.7(c).”

 

  6. The Loan Agreement shall be amended by deleting the following text
appearing as Section 2.4(d) thereof:

“(d) Termination Fee. Subject to the terms of Section 2.1.6(e) with respect to
the Term Loan 2011 and Section 12.1 with respect to the Revolving Line, a
termination fee;”

and inserting in lieu thereof the following:



--------------------------------------------------------------------------------

“(d) Termination Fee. Subject to the terms of Section 2.1.7(e) with respect to
the Term Loan 2012 and Section 12.1 with respect to the Revolving Line, a
termination fee;”

 

  7. The Loan Agreement shall be amended by deleting the following text
appearing as Section 2.4(e) thereof:

“(e) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to three-eighths of one percent (0.375%) per annum of the average
unused portion of the Revolving Line. The unused portion of the Revolving Line,
for purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding plus the sum of the aggregate amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus all amounts
outstanding with respect to Cash Management Services. Borrower shall not be
entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder;”

and inserting in lieu thereof the following:

“(e) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to three-eighths of one percent (0.375%) per annum of the average
unused portion of the Revolving Line. The unused portion of the Revolving Line,
for purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding. Borrower shall not be entitled to any credit, rebate or repayment
of any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement or the suspension
or termination of Bank’s obligation to make loans and advances hereunder;”

 

  8. The Loan Agreement shall be amended by deleting the following text
appearing as Section 3.4 thereof:

“3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”

and inserting in lieu thereof the following:

“3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction of
all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Pacific time on the Funding Date of the Advance. Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Transaction Report executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit Advances to the Designated Deposit Account. Bank may
make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.”



--------------------------------------------------------------------------------

  9. The Loan Agreement shall be amended by inserting the following text at the
end of Section 4.1 thereof:

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services with Bank. Regardless of the terms of any Bank
Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
security interest granted herein.”

 

  10. The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.9 thereof:

“6.9 Financial Covenants.

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Minimum Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.1 to 1.0
at all times, it being understood that Quarter-end Advances shall be excluded
from the foregoing calculation; provided, however, that the foregoing Adjusted
Quick Ratio covenant will no longer be tested (other than to determine the
interest rate applicable to the Revolving Line as described in Section 2.3(a)),
for any period commencing on the date that Borrower provides Bank evidence
satisfactory to Bank, in its reasonable discretion, that Borrower has achieved a
Fixed Charge Coverage Ratio, measured on a trailing twelve month basis, as of
the last day of each of the immediately preceding four consecutive fiscal
quarters of greater than 1.50:1.00 (the “FCCR Triggering Event”).

(b) Maximum Capital Expenditures. Not contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount in
excess of Three Million Seven Hundred Ninety Thousand Dollars ($3,790,000) for
Borrower’s fiscal year ending December 31, 2010, and an amount for each of
Borrower’s fiscal years ending thereafter as Borrower and Bank shall agree;
provided that if Borrower and Bank fail to agree on the amount with respect to
any such year, such amount shall be deemed to be Three Million Seven Hundred
Ninety Thousand Dollars ($3,790,000) for such year; provided, further, that for
each fiscal year, any Capital Expenditure amount not used by the last day of the
respective fiscal year shall be added to the permitted Capital Expenditure
amount for the next succeeding fiscal year.

(c) Minimum Fixed Charge Coverage Ratio. Achieve, measured on a trailing twelve
month basis, as of the last day of each monthly period, a Fixed Charge Coverage
Ratio of not less than 1.50:1.00; provided, however, that until the occurrence
of the FCCR Triggering Event described in Section 6.9(a) above, the Fixed Charge
Coverage Ratio shall be measured solely to determine whether the FCCR Triggering
Event has occurred and shall not be deemed a covenant; provided further, that
upon the occurrence of the FCCR Triggering Event, the Adjusted Quick Ratio
covenant contained in Section 6.9(a) shall no longer be tested (other than to
determine the interest rate applicable to the Revolving Line as described in
Section 2.3(a)), and achievement of the Fixed Charge Coverage Ratio of not less
than 1.50:1.00 (tested monthly, on a trailing twelve month basis as of the last
day of each monthly period), shall thereafter be required.

(d) Minimum EBITDA. Achieve, measured as of the end of each month, for the
trailing six-month period ending as of the end of such month, EBITDA of at least
the following minimum amounts for the months ending during the following periods
(amounts in parentheses below represent negative numbers):



--------------------------------------------------------------------------------

 

Period

   Minimum EBITDA March 1, 2010 through and including December 31, 2010   
($2,500,000) January 1, 2011 and thereafter   
An amount as Borrower and Bank may agree

; provided, however, that in the event Bank and Borrower have not agreed upon
such amounts for 2011 and thereafter on or before January 31, 2011, the minimum
EBITDA covenant shall remain negative Two Million Five Hundred Thousand Dollars
($2,500,000) and continue to be measured as of the end of each month for the
trailing six-month period ending as of the end of such month, until such time as
Bank and Borrower have agreed upon such amounts.”

and inserting in lieu thereof the following:

“6.9 Financial Covenants.

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Minimum Liquidity Ratio. A Liquidity Ratio of at least 1.75 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, however, that the foregoing Liquidity Ratio
covenant will no longer be tested (other than to determine the interest rate
applicable to the Revolving Line as described in Section 2.3(a)), for any period
commencing on the date that Borrower provides Bank evidence satisfactory to
Bank, in its reasonable discretion, that Borrower has achieved a Fixed Charge
Coverage Ratio, measured on a trailing twelve month basis, as of the last day of
each of the immediately preceding four consecutive fiscal quarters of greater
than 1.50:1.00 (the “FCCR Triggering Event”).

(b) Maximum Capital Expenditures. Not contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount in
excess of Four Million Dollars ($4,000,000) for Borrower’s fiscal year ending
December 31, 2012, and an amount for each of Borrower’s fiscal years ending
thereafter as Borrower and Bank shall agree; provided that if Borrower and Bank
fail to agree on the amount with respect to any such year, such amount shall be
deemed to be Four Million Dollars ($4,000,000) for such year; provided, further,
that for each fiscal year, any Capital Expenditure amount not used by the last
day of the respective fiscal year shall be added to the permitted Capital
Expenditure amount for the next succeeding fiscal year.

(c) Minimum Fixed Charge Coverage Ratio. Achieve, measured on a trailing twelve
month basis, as of the last day of each monthly period, a Fixed Charge Coverage
Ratio of not less than 1.50:1.00; provided, however, that until the occurrence
of the FCCR Triggering Event described in Section 6.9(a) above, the Fixed Charge
Coverage Ratio shall be measured solely to determine whether the FCCR Triggering
Event has occurred and shall not be deemed a covenant; provided further, that
upon the occurrence of the FCCR Triggering Event, the Liquidity Ratio covenant
contained in Section 6.9(a) shall no longer be tested (other than to determine
the interest rate applicable to the Revolving Line as described in
Section 2.3(a)), and achievement of the Fixed Charge Coverage Ratio of not less
than 1.50:1.00 (tested monthly, on a trailing twelve month basis as of the last
day of each monthly period), shall thereafter be required.

(d) Minimum EBITDA. Achieve, measured as of the end of each month, for the
trailing six-month period ending as of the end of such month, EBITDA of at least
the following minimum amounts for the months ending during the following periods
(amounts in parentheses below represent negative numbers):



--------------------------------------------------------------------------------

 

Period    Minimum EBITDA  

January 31, 2012

   ($ 2,500,000 ) 

February 29, 2012 through and including April 30, 2012

   ($ 3,500,000 ) 

May 31, 2012 through and including July 31, 2012

   ($ 3,000,000 ) 

August 31, 2012 through and including October 31, 2012

   ($ 2,500,000 ) 

November 30, 2012 through and including January 31, 2013

   ($ 1,000,000 ) 

February 28, 2013 through and including May 31, 2013

   ($ 2,000,000 ) 

June 30, 2013 and each monthly period ending thereafter

   ($ 1,000,000 )” 

 

  11. The Loan Agreement shall be amended by deleting the following text
appearing as Section 12.9 thereof:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”

and inserting in lieu thereof the following:

“12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.2, the grant of security interest by
Borrower in Section 4.1 shall survive until the termination of all Bank Services
Agreements. The obligation of Borrower in Section 12.3 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.”

 

  12. The Loan Agreement shall be amended by deleting the following text
appearing as clause (g) of the definition of “Permitted Indebtedness” appearing
in Section 13.1 thereof:

“(g) Indebtedness of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower that, when aggregated with Investments of Borrower in Subsidiaries
that are permitted pursuant to the definition of “Permitted Investments”
hereunder, does not exceed Seven Million Dollars ($7,000,000) in the aggregate
for all Subsidiaries (net of repayments by the Subsidiaries to Borrower)and
Indebtedness of any Subsidiary to any other Subsidiary, and Contingent
Obligations of any Subsidiary with respect to obligations of any other
Subsidiary (provided that the primary obligations are not prohibited hereby);”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“(g) Indebtedness of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower that, when aggregated with Investments of Borrower in Subsidiaries
that are permitted pursuant to the definition of “Permitted Investments”
hereunder, does not exceed Ten Million Dollars ($10,000,000) in the aggregate
for all Subsidiaries (net of repayments by the Subsidiaries to Borrower) and
Indebtedness of any Subsidiary to any other Subsidiary, and Contingent
Obligations of any Subsidiary with respect to obligations of any other
Subsidiary (provided that the primary obligations are not prohibited hereby);”

 

  13. The Loan Agreement shall be amended by deleting the following text
appearing as clause (h) of the definition of “Permitted Indebtedness” appearing
in Section 13.1 thereof:

“(h) Indebtedness under hedging obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes, and in an aggregate notational value at any time
outstanding not exceeding an amount equal to fifty percent (50%) of the then
outstanding principal balance of the Term Loan 2011;”

and inserting in lieu thereof the following:

“(h) Indebtedness under hedging obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes, and in an aggregate notational value at any time
outstanding not exceeding an amount equal to fifty percent (50%) of the then
outstanding principal balance of the Term Loan 2012;”

 

  14. The Loan Agreement shall be amended by deleting the following text
appearing as clause (f) of the definition of “Permitted Investments” appearing
in Section 13.1 thereof:

“(f) Investments (i) by Borrower in Subsidiaries that, when aggregated with
Indebtedness of Subsidiaries to Borrower that is permitted pursuant to the
definition of “Permitted Indebtedness” hereunder, do not exceed Nine Million
Dollars ($9,000,000) (or the Dollar equivalent thereof) in the aggregate for all
Subsidiaries (net of repayment by the Subsidiaries to Borrower) and (ii) by
Subsidiaries in Borrower;”

and inserting in lieu thereof the following:

“(f) Investments (i) by Borrower in Subsidiaries that, when aggregated with
Indebtedness of Subsidiaries to Borrower that is permitted pursuant to the
definition of “Permitted Indebtedness” hereunder, do not exceed Ten Million
Dollars ($10,000,000) (or the Dollar equivalent thereof) in the aggregate for
all Subsidiaries (net of repayment by the Subsidiaries to Borrower) and (ii) by
Subsidiaries in Borrower;”

 

  15. The Loan Agreement shall be amended by inserting the following definitions
in their appropriate alphabetical order in Section 13.1 thereof:

““Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Liquidity Ratio” is the ratio of (a) Borrower’s unrestricted cash and
unrestricted Cash Equivalents, each only to the extent held at Bank and Bank’s
Affiliates plus Borrower’s Eligible Accounts plus, without duplication,
Borrower’s Eligible EXIM Accounts (as defined in the EXIM Loan Agreement),
divided by (b) all Indebtedness of Borrower owed to Bank (exclusive of (i) the
undrawn portion of the Revolving Line and (ii) any Quarter-end Advances),
including, without limitation or duplication, the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) (for
purposes of clarity, the parties acknowledge that Borrower’s cash or Cash
Equivalents shall not be considered to be restricted by reason of the fact that
they are subject to Bank’s Lien).



--------------------------------------------------------------------------------

“Second Loan Modification Effective Date” is February 2, 2012.

“Term Loan 2012” is a loan made by Bank pursuant to the terms of Section 2.1.7
hereof.

“Term Loan 2012 Amount” is an aggregate amount equal to Ten Million Dollars
($10,000,000) outstanding at any time.

“Term Loan 2012 Maturity Date” is February 1, 2017.

“Term Loan 2012 Payment” is defined in Section 2.1.7(c).”

 

  16. The Loan Agreement shall be amended by deleting the following definition
from Section 13.1 thereof:

““Adjusted Quick Ratio” is the ratio of (a) Borrower’s unrestricted cash and
unrestricted Cash Equivalents held with Bank and Bank’s Affiliates plus
Borrower’s Eligible Accounts, divided by (b) Borrower’s Current Liabilities
(including any amounts used for Cash Management Services and the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) and excluding any Quarter-end Advances) minus the current portion of
Deferred Revenue (for purposes of clarity, the parties acknowledge that
(i) Borrower’s cash or Cash Equivalents shall not be considered to be restricted
by reason of the fact that they are subject to Bank’s Lien; (ii) any account
receivable established with respect to expected insurance proceeds in an amount
of up to Two Million Dollars ($2,000,000) associated with the settlement of a
class action lawsuit by purchasers of Borrower’s common stock related to alleged
securities law violations shall not be considered an “Eligible Account”;
(iii) commencing June 1, 2010, any additional account receivable established
with respect to expected insurance proceeds in an amount of up to Two Million
Seven Hundred Fifty Thousand Dollars ($2,750,000) associated with the settlement
of a subsequent class action lawsuit (exclusive of the lawsuit described in
clause (ii) above) by purchasers of Borrower’s common stock related to alleged
securities law violations shall not be considered an “Eligible Account”; and
(iv) principal payments and interest on the DOJ Obligations shall be excluded
from the calculation of the Adjusted Quick Ratio).

“Cash Management Services” is defined in Section 2.1.4.”

 

  17. The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus without duplication (b) the
Dollar Equivalent amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit), minus (c) any amounts used for Cash
Management Services, and minus (d) the outstanding principal balance of any
Advances. The aggregate amount of all Advances (including, without limitation,
the Dollar Equivalent amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any amounts used for Cash
Management Services) under this Agreement outstanding at any time together with
all Credit Extensions made pursuant to the EXIM Loan Agreement outstanding at
any time shall not exceed Ten Million Dollars ($10,000,000).

“Credit Extension” is any Advance, Letter of Credit, EXIM Loan, Term Loan 2011,
FX Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

“Loan Documents” are, collectively, this Agreement, the EXIM Loan Agreement, the
Borrower Agreement, the Perfection Certificate, the IP Agreement, any
Subordination Agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement between Borrower and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.



--------------------------------------------------------------------------------

“Make Whole Event Date” shall mean (a) in the case of a voluntary Term Loan 2011
prepayment, the date of such prepayment, and (b) in the case of all or a portion
of the Term Loan 2011 becoming due and payable according to the terms hereof
because of the occurrence and continuance of an Event of Default, the date such
amount of the Term Loan 2011 has become due and payable according to the terms
hereof.

“Make Whole Premium” is an amount equal to 3% of the Term Loan 2011 Amount if
the Make Whole Event Date occurs on or before the first anniversary of the First
Loan Modification Effective Date; 2% of the Term Loan 2011 Amount if the Make
Whole Event Date occurs after the first anniversary of the First Loan
Modification Effective Date but on or before the second anniversary of the First
Loan Modification Effective Date; and 1% of Term Loan 2011 Amount if the Make
Whole Event Date occurs after the second anniversary of the First Loan
Modification Effective Date but before the Term Loan 2011 Maturity Date.

“Streamline Requirements” are, as of any date, all of the following: (i) no
Default or Event of Default exists; and (ii) Borrower has an aggregate of
unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates of
greater than the sum of (a) the outstanding principal amount of any Advances
(including any amounts used for Cash Management Services but excluding any
outstanding Quarter-end Advances), plus (b) the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit), plus
(c) the amount outstanding under the Term Loan 2011.”

and inserting in lieu thereof the following:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus without duplication (b) the
outstanding principal balance of any Advances. The aggregate amount of all
Advances under this Agreement outstanding at any time together with all Credit
Extensions made pursuant to the EXIM Loan Agreement outstanding at any time
shall not exceed Ten Million Dollars ($10,000,000).

“Credit Extension” is any Advance, Letter of Credit, EXIM Loan, Term Loan 2012,
foreign exchange contract, amount utilized for cash management services with the
Bank, or any other extension of credit by Bank for Borrower’s benefit.

“Loan Documents” are, collectively, this Agreement, the EXIM Loan Agreement, the
Borrower Agreement, the Perfection Certificate, the IP Agreement, any Bank
Services Agreement, any Subordination Agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement
between Borrower and/or for the benefit of Bank in connection with this
Agreement and/or Bank Services, all as amended, restated, or otherwise modified.

“Make Whole Event Date” shall mean (a) in the case of a voluntary Term Loan 2012
prepayment, the date of such prepayment, and (b) in the case of all or a portion
of the Term Loan 2012 becoming due and payable according to the terms hereof
because of the occurrence and continuance of an Event of Default, the date such
amount of the Term Loan 2012 has become due and payable according to the terms
hereof.

“Make Whole Premium” is an amount equal to 3% of the Term Loan 2012 Amount if
the Make Whole Event Date occurs on or before the first anniversary of the
Second Loan Modification Effective Date; 2% of the Term Loan 2012 Amount if the
Make Whole Event Date occurs after the first anniversary of the Second Loan
Modification Effective Date but on or before the second anniversary of the
Second Loan Modification Effective Date; and 1% of Term Loan 2012 Amount if the
Make Whole Event Date occurs after the second anniversary of the Second Loan
Modification Effective Date but before the Term Loan 2012 Maturity Date.



--------------------------------------------------------------------------------

“Streamline Requirements” are, as of any date, all of the following: (i) no
Default or Event of Default exists; and (ii) Borrower has an aggregate of
unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates of
greater than the sum of (a) the outstanding principal amount of any Advances
(excluding any outstanding Quarter-end Advances) plus (b) the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), plus (c) the amount outstanding under the Term Loan 2012.”

 

  18. The Loan Agreement shall be amended by deleting Exhibit B attached thereto
and inserting Exhibit B attached hereto in lieu thereof:

4. FEES. Borrower shall pay to Bank a term loan origination fee equal to Twenty
Five Thousand Dollars ($25,000), which term loan origination fee shall be due on
the date hereof and shall be deemed fully earned and non-refundable as of the
date hereof. In addition, without duplication of the anniversary fees payable
pursuant to the First Loan Modification Agreement, dated as of March 15, 2011,
Borrower shall pay to Bank an anniversary fee equal to (i) on May 1, 2012, Fifty
Thousand Dollars ($50,000); and (ii) on May 1, 2013, Fifty Thousand Dollars
($50,000). Each such anniversary fee shall be deemed fully earned as of the date
of scheduled payment and, once paid, shall be non-refundable. Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
this Loan Modification Agreement.

5. CONDITIONS PRECEDENT TO EFFECTIVENESS. Borrower hereby agrees that the
following documents shall be delivered to the Bank prior to the entering into
and the effectiveness of this Loan Modification Agreement, each in form and
substance satisfactory to the Bank (collectively, the “Conditions Precedent”):

 

  a) copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

  b) duly executed original signature pages to this Loan Modification Agreement,
the Export-Import Bank Second Loan Modification Agreement and the Bank Invoice
for Loan Charges;

 

  c) a certificate of the from the Secretary of State for the applicable
jurisdiction, as of a recent date as to the Borrower’s existence, good standing
(Delaware) and foreign qualification (Florida, Minnesota, New Jersey, Ohio and
West Virginia); and

 

  d) such other documents as the Bank may reasonably request.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain



--------------------------------------------------------------------------------

unchanged and in full force and effect. Bank’s agreement to modifications to the
existing Obligations pursuant to this Loan Modification Agreement in no way
shall obligate Bank to make any future modifications to the Obligations. Nothing
in this Loan Modification Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Loan
Modification Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

13. JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as



--------------------------------------------------------------------------------

it would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

14. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the Second Loan Modification
Effective Date.

 

BORROWER:     BANK: ATRICURE, INC.     SILICON VALLEY BANK By:  

/s/ Julie A. Piton

    By:  

/s/ Tom Hertzberg

Name:   Julie A. Piton     Name:   Tom Hertzberg Title:   Vice President/Chief
Financial Officer     Title:   Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK    Date:

FROM: ATRICURE, INC.

The undersigned authorized officer of AtriCure, Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (as amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below; (2) there
are no Events of Default; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies  

Transaction Reports

   Non-Streamline: Weekly; Streamline: monthly within 15 days      Yes No   

Monthly payable & receivable items, check registers, general ledger, &
reconciliations

   Monthly within 15 days      Yes No   

Monthly financial statements with Compliance Certificate

   Monthly within 30 days      Yes No   

Annual financial statement (CPA Audited)

   FYE within 120 days      Yes No   

Annual budgets and projections

   Prior to FYE      Yes No   

 

Financial Covenants

   Required      Actual      Complies  

Maintain on a Monthly Basis:

        

Minimum Liquidity Ratio (when required)

     1.75:1.00                     :1.00         Yes No   

Maximum Capital Expenditures

     *       $                      Yes No   

Minimum Fixed Charge Coverage Ratio (when required)

     1.50:1.00                     :1.00         Yes No   

Minimum EBITDA

     *       $                      Yes No   

* See Loan Agreement



--------------------------------------------------------------------------------

 

Performance Pricing

   Applies  

Liquidity Ratio:

     

greater or equal to 2.50 to 1.00

   First Tier Rate      Yes No   

greater or equal to 2.00 to 1.00, but less than 2.50 to 1.00

   Second Tier Rate      Yes No   

Less than 2.00 to 1.00, or Event of Default exists

   Regular Rate      Yes No        

Streamline Period

      

Streamline Requirement Met?

   See Loan Agreement      Yes No   

Borrower is party to, or bound by, the following material Restricted Licenses
that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate:

                                                                   
                                         
                                         
                                                         .

Borrower intends to register the following copyrights or mask works with the
United States Copyright Office that were not previously noted in a prior
Compliance Certificate:

                                                                   
                                         
                                         
                                                         .

Borrower has (i) obtained the following Patents, registered Trademarks,
registered Copyrights, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, and (ii) applied for
the following Patents and the registration of the following Trademarks; in each
case, that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate (to be reported on as part of the Compliance Certificate
due following the last month of each fiscal quarter):

                                                                   
                                         
                                         
                                                                 .

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

ATRICURE, INC.     BANK USE ONLY     Received by:      
BY:                                                                            
  AUTHORIZED SIGNER Name:                             
                                            Date:    
Title:                                                                          
          Verified:         AUTHORIZED SIGNER    
Date:                                                                     
                                         Compliance Status:         Yes        
No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                    

I. Minimum Liquidity Ratio (Section 6.9(a))

Required: Maintain a minimum Liquidity Ratio of at least 1.75 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, however, that the foregoing Liquidity Ratio
covenant will no longer be tested (other than to determine the interest rate
applicable to the Revolving Line as described in Section 2.3(a)), for any period
commencing on the date that Borrower provides Bank evidence satisfactory to
Bank, in its reasonable discretion, that Borrower has achieved a Fixed Charge
Coverage Ratio, measured on a trailing twelve month basis, as of the last day of
each of the immediately preceding four consecutive fiscal quarters of greater
than 1.50:1.00 (the “FCCR Triggering Event”).

Actual:

 

A.    Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates      $                B.    Borrower’s Eligible Accounts and Eligible
EXIM Accounts      $                C.    Line A plus line B      $            
   D.    All outstanding liabilities and obligations of Borrower owed to Bank,
including, without limitation or duplication, the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit but
excluding the undrawn portion of the Revolving Line) (for purposes of clarity,
the parties acknowledge that Borrower’s cash or Cash Equivalents shall not be
considered to be restricted by reason of the fact that they are subject to
Bank’s Lien)      $                E.    Liquidity Ratio (line C divided by line
D)                  :1.00   

Is line E greater than or equal to 1.75:1.00?

 

            No, not in compliance                               
                     Yes, in compliance



--------------------------------------------------------------------------------

II. Maximum Capital Expenditures (Section 6.9(b))

Required: Borrower shall not contract for, purchase or make any expenditure or
commitments for Capital Expenditures in an aggregate amount in excess of Four
Million Dollars ($4,000,000) for Borrower’s fiscal year ending December 31,
2012, and an amount for each of Borrower’s fiscal years ending thereafter as
Borrower and Bank shall agree; provided that if Borrower and Bank fail to agree
on the amount with respect to any such year, such amount shall be deemed to be
Four Million Dollars ($4,000,000) for such year; provided, further, that for
each fiscal year, any Capital Expenditure amount not used by the last day of the
respective fiscal year shall be added to the permitted Capital Expenditure
amount for the next succeeding fiscal year Actual:

 

A.    Capital expenditure limit provided for in Section 6.9(b) (including any
prior-year rollover amount)      $                B.    Capital expenditures for
fiscal year      $                C.    Line A minus line B      $            
  

Is line C greater than or equal to zero?

 

            No, not in compliance                               
                                     Yes, in compliance



--------------------------------------------------------------------------------

III. Minimum Fixed Charge Coverage Ratio (Section 6.9(c))

Required: Achieve, measured on a trailing twelve month basis, as of the last day
of each monthly period, a Fixed Charge Coverage Ratio of not less than
1.50:1.00; provided, however, that until the occurrence of the FCCR Triggering
Event described in Section 6.9(a) above, the Fixed Charge Coverage Ratio shall
be measured solely to determine whether the FCCR Triggering Event has occurred
and shall not be deemed a covenant; provided further, that upon the occurrence
of the FCCR Triggering Event, the Liquidity Ratio covenant contained in
Section 6.9(a) shall no longer be tested (other than to determine the interest
rate applicable to the Revolving Line as described in Section 2.3(a)), and
achievement of the Fixed Charge Coverage Ratio of not less than 1.50:1.00
(tested monthly, on a trailing twelve month basis as of the last day of each
monthly period), shall thereafter be required.

Actual:

 

A.    EBITDA (as defined in the Loan Agreement)      $                B.    Cash
income taxes paid      $                C.    Unfinanced Capital Expenditures   
  $                D.    Line A minus line B minus line C      $               
E.    Current portion of long term debt, other than DOJ Obligations to the
extent included in the calculation of the current portion of long term debt     
$                F.   

Interest Expense, other than Interest Expense on the DOJ Obligations, to the
extent included

in the calculation of Interest Expense

     $                G    Line E plus line F      $                H.    Fixed
Charge Coverage Ratio (line D divided by line G)                  :1.00   

Is line H greater than or equal to 1.50:1.00?

 

            No, not in compliance                               
                                     Yes, in compliance



--------------------------------------------------------------------------------

IV. Minimum EBITDA (Section 6.9(d))

Required: equal to or greater than (negative amount no worse than) the amounts
set forth in Section 6.9(d) of the Loan Agreement.

Actual:

 

A.    EBITDA (as defined in the Loan Agreement)      $                B.   
Minimum required per Section 6.9(d)      $                C.    Line A minus
line B      $               

Is line C greater than or equal to zero?

 

            No, not in compliance                               
                                                                  Yes, in
compliance

56120/01824